[Cite as In re J.T., 2017-Ohio-7723.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                 Nos. 105311 and 105316




                                         IN RE: J.T.
                                        A Minor Child




                                    JUDGMENT:
                              AFFIRMED AND REMANDED



                                       Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                         Juvenile Division
                             Case Nos. DL 16103910 and DL 16108687

        BEFORE: Boyle, P.J., S. Gallagher, J., and Jones, J.

        RELEASED AND JOURNALIZED: September 21, 2017
ATTORNEYS FOR APPELLANT

Timothy Young
Ohio Public Defender
BY: Timothy Hackett
Assistant Public Defender
250 East Broad Street, Suite 1400
Columbus, Ohio 43215


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Geoffrey S. Minter
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, P.J.:

       {¶1} In this consolidated appeal, the defendant-appellant, J.T., appeals the

juvenile court’s disposition of two years of commitment for Cuyahoga C.P. Nos. DL

16103910 and DL 16108687.         He raises three assignments of error for our review:

       1. The Cuyahoga County Juvenile Court abused its discretion when it
       issued a judgment entry that failed to reflect what actually occurred during
       its dispositional hearing.

       2. The Cuyahoga County Juvenile Court violated J.T.’s right to be free
       from double jeopardy and right to equal protection when it enhanced his
       weapons under disability offense with a firearm specification.

       3. J.T.’s trial counsel rendered ineffective assistance by failing to object to

       the imposition of J.T.’s firearm specification, in violation of the Sixth and

       Fourteenth Amendments to the U.S. Constitution; and, Article I, Sections

       10 and 16, Ohio Constitution.

       {¶2} Finding merit to J.T.’s first assignment of error, we remand to the juvenile

court to correct its dispositional journal entry.

I.     Procedural History and Factual Background

       {¶3} In Case No. DL 16103910,1 the state of Ohio filed a complaint against J.T.


       1
           The charges in Case No. DL 16103910 stem from an incident where J.T., along with his
brother, allegedly stole and stripped a car from a mall parking lot.
alleging one count of receiving stolen property. In Case No. DL 16107971,2 the state

filed a complaint against J.T. alleging one count of having a weapon while under

disability, with a one-year firearm specification and forfeiture-of-weapon specification;

one count of carrying a concealed weapon, with a forfeiture-of-weapon specification;

and one count of improperly handling a firearm in a motor vehicle, with a one-year

firearm specification and a forfeiture-of-weapon specification.               In Case No. DL

16108687,3 the state filed a third complaint against J.T. alleging one count of having a

weapon while under disability, with one- and three-year firearm specifications; one count

of tampering with evidence; two counts of receiving stolen property, with one- and

three-year firearm specifications; and one count of carrying a concealed weapon.              J.T.

denied the allegations.

       {¶4}     Eventually, J.T. agreed that he would admit to amended charges

incorporating all three cases.     As part of the plea deal, the trial court, upon the state’s

request, nolled all of the counts in Case No. DL 16107971, as well as the count of

tampering with evidence, the one-year firearm specification for the weapon while under

disability count, and the one- and three-year firearm specifications for the receiving

stolen property counts in Case No. DL 16108687.               In return, J.T. admitted to the


       2
          The charges in Case No. DL 16107971 are based on a traffic stop of a vehicle in which
J.T. was a passenger. During the traffic stop, a loaded firearm was found under the backseat of the
vehicle.
       3
           The charges in Case No. DL 16108687 stem from an incident where J.T. and his brother
stole a car from a gas station and, before abandoning it, stole a firearm, body armor, handcuffs,
tactical boots, and gear bags from the vehicle.
complaint of receiving stolen property in Case No. DL 16103910 and to having a

weapon while under disability, including the three-year firearm specification, two counts

of receiving stolen property, and one count of carrying a concealed weapon in Case No.

DL 16108687.

       {¶5} During the plea hearing, the juvenile court stated, “With respect to the

having weapons under disability count, that’s Count 1 in case number ending in 8687,

because you’re going to admit to being found delinquent of the three-year gun spec, it is

mandatory that you be sent to the Ohio Department of Youth Services.” J.T. stated he

understood that he was required to spend at least one year at the Ohio Department of

Youth Services (“ODYS”) by admitting to the three-year gun specification.    Neither the

state nor J.T. or his counsel objected to the juvenile court’s imposition of the gun

specification during the plea hearing.

       {¶6} At the dispositional hearing, the juvenile court committed J.T. to a

two-year minimum term of commitment at the ODYS.          In calculating J.T.’s sentence,

the juvenile court stated:

       So for having weapons under disability, * * * that is a $750 fine. The fine will
       be suspended. * * * That six-month commitment to the Ohio Department of
       Youth Services, minimum period of confinement, maximum period is until he
       turns 21. I’ll give him the minimum, and I do have discretion to do three years.
       * * * I’m only going to do one. So it’s one year on the gun spec, mandatory,
       six months on the having weapons under disability, so it’s a year and a half. The
       one year has to be served.

In addition to that 18-month commitment, the juvenile court found that J.T.’s three

receiving stolen property counts would merge, added another six months to J.T.’s term of
commitment, and imposed a suspended $400 fine. Finally, as to the count of carrying a

concealed weapon, the juvenile court imposed a suspended $100 fine.

        {¶7} It is from this judgment that J.T. appeals.

II.     The Juvenile Court’s Judgment Entry

        {¶8} In his first assignment of error, J.T. claims that the juvenile court failed to

accurately journalize the proceedings at the dispositional hearing.   The state agrees with

J.T. and concedes this error.     We agree as well.

        {¶9} Because Ohio courts speak through their journal entries, it is essential for

those journal entries to be an accurate and truthful reflection of the court’s proceedings.

State ex rel. Worcester v. Donnellon, 49 Ohio St. 3d 117, 118, 551 N.E.2d 183 (1990).

A court may correct a clerical mistake in a judgment entry to accurately reflect the case’s

proceedings at any time. Crim.R. 36; In re F.M., 8th Dist. Cuyahoga No. 93255,

2009-Ohio-6317, ¶ 9.      A “clerical mistake” is “a mistake or omission, mechanical in

nature and apparent on the record, which does not involve a legal decision or judgment.”

 State ex rel. Cruzado v. Zaleski, 111 Ohio St. 3d 353, 2006-Ohio-5795, 856 N.E.2d 263,

¶ 19.

        {¶10} When clerical mistakes are raised on appeal, Ohio appellate courts may

remand the issue to the trial court and direct that the court correct the misstatement

through a nunc pro tunc entry. App.R. 9(E); State v. Peacock, 8th Dist. Cuyahoga No.

102567, 2015-Ohio-4697, ¶ 40; see also In re F.M. at ¶ 12 (“The state does not dispute

the errors in the entries.      Accordingly, we sustain the first assignment of error and
remand the matter to the trial court to issue a nunc pro tunc entry correcting the April 6,

2009 journal entry to accurately reflect what occurred during the proceedings of this

case.”).   “A nunc pro tunc order records acts done at a former time that were not then

carried into the record.   A nunc pro tunc order may be used to make the record reflect

the truth, but not to reflect something that did not occur.” State v. Kelly, 8th Dist.

Cuyahoga No. 102413, 2015-Ohio-5272, ¶ 46, citing State v. Bonnell, 140 Ohio St. 3d
209, 2014-Ohio-3177, 16 N.E.3d 659.

       {¶11} In its journal entry, the juvenile court did not indicate that J.T.’s counts for

receiving stolen property were allied offenses on the record and expanded on its earlier

disposition for the count of carrying a concealed weapon, adding a 90-day term of

detention in addition to the $100 fine. Yet, during the dispositional hearing the juvenile

court stated that the counts for receiving stolen property merged and made no mention of

a term of commitment for the count of carrying a concealed weapon.

       {¶12} Both J.T. and the state acknowledge those discrepancies and agree that the

proper remedy is to remand the issue to the juvenile court for correction through a nunc

pro tunc entry. Accordingly, we remand the matter to the juvenile court to allow the

juvenile court to correct its December 12, 2016 journal entry reflecting that J.T.’s counts

of receiving stolen property are allied offenses as well as reflecting the proper

punishment for the count of carrying a concealed weapon.

       {¶13} J.T.’s first assignment of error is sustained.

III.   The Firearm Specification
       {¶14} In his second assignment of error, J.T. argues that the juvenile court

violated his double jeopardy and equal protection rights by enhancing his weapons while

under disability offense with a firearm specification.

       A.     Standard of Review

       {¶15} When a defendant fails to object or raise the issue of double jeopardy at

trial or disposition, an appellate court reviews the issue for plain error. Crim.R. 52; State

v. Rogers, 143 Ohio St. 3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 3. Courts should

exercise the “utmost caution” when applying plain-error review as it only applies to

prevent a “manifest miscarriage of justice.” State v. Barnes, 94 Ohio St. 3d 21, 27,

2002-Ohio-68, 759 N.E.2d 1240, quoting State v. Long, 53 Ohio St. 2d 91, 372 N.E.2d
804 (1978).   “In order to have plain error under Crim.R. 52(B), there must be an error,

the error must be an ‘obvious’ defect in the trial proceedings, and the error must have

affected ‘substantial rights,’ meaning that the error must have affected the outcome of

the trial.”   State v. Ryan, 10th Dist. Franklin Nos. 08AP-481 and 08AP-482,

2009-Ohio-3235, ¶ 18, quoting Barnes.          The violation of an individual’s double

jeopardy or equal protection rights constitutes plain error.   See State v. Underwood, 124
Ohio St. 3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 31; State v. Quarterman, 140 Ohio

St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 2.

       B.     Double Jeopardy

       {¶16} J.T. argues that the firearm specification enhancing his commitment for the

having weapons while under disability count violates his double jeopardy protections
under the United States and Ohio Constitutions. Specifically, J.T. contends that R.C.

2152.17(A), which allows a firearm specification to enhance a juvenile’s having

weapons while under disability adjudication, fails to provide him the same double

jeopardy rights that adults enjoy under R.C. 2929.14(B)(1)(e), which prohibits imposing

a firearm specification in addition to a having weapons while under disability conviction.

       {¶17} The Fifth Amendment to the United States Constitution, applicable to the

states through the Fourteenth Amendment, and Article I, Section 10 of the Ohio

Constitution protect an individual from subsequent prosecutions and multiple

punishments for the same offense. Missouri v. Hunter, 459 U.S. 359, 365-366, 103
S. Ct. 673, 74 L. Ed. 2d 535 (1983), citing Burks v. United States, 437 U.S. 1, 98 S. Ct.
2141, 57 L. Ed. 2d 1 (1978), and North Carolina v. Pearce, 395 U.S. 711, 717, 89 S. Ct.
2072, 23 L. Ed. 2d 656 (1969). Juveniles and adults have the same double jeopardy

protections under both the United States and Ohio Constitutions. In re A.G., 148 Ohio

St.3d 118, 2016-Ohio-3306, 69 N.E.3d 646, ¶ 9; In re A.J.S., 120 Ohio St. 3d 185,

2008-Ohio-5307, 897 N.E.2d 629, ¶ 26.         Because the constitutionality of multiple

punishments depends on what punishments the legislative branch intended to impose,

sentencing courts do not violate the Double Jeopardy Clause as long as they do not

prescribe greater punishment than intended by the legislative branch.         Albernaz v.

United States, 450 U.S. 333, 344, 101 S. Ct. 1137, 67 L. Ed. 2d 275 (1981);     Hunter.

       {¶18} When clear, the General Assembly’s express language in a statute is

dispositive, and accordingly, our analysis begins and ends with the plain language of
R.C. 2152.17(A) and 2923.13. State ex rel. Jones v. Conrad, 92 Ohio St. 3d 389, 392,

750 N.E.2d 583 (2001), quoting Muenchenbach v. Preble Cty., 91 Ohio St. 3d 141, 149,

742 N.E.2d 1128 (2001) (Moyer, C.J., dissenting) (“[W]hen the language of a statute is

plain and unambiguous and conveys a clear and definite meaning, * * * we rely only on

what the General Assembly actually said.”). The plain language of both statutes in this

case allows the juvenile court to impose terms of commitment for having weapons while

under disability and a firearm specification.   J.T. points to no ambiguous language that

would require us to use statutory interpretation methods and consider the fact that the

General Assembly chose to repeal the adult version of the statute. See State ex rel.

M.A. v. Reed, 10th Dist. Franklin No. 15AP-795, 2016-Ohio-3079, ¶ 12, citing State v.

Kreischer, 109 Ohio St. 3d 391, 2006-Ohio-2706, 848 N.E.2d 496, syllabus (“[If] the

General Assembly has plainly and unambiguously conveyed its legislative intent, there is

nothing for a court to interpret or construe, and therefore, the court applies the law as

written.”).   The General Assembly specifically authorized cumulative punishment under

both statutes for juveniles and it is not within our power to ignore that clear intent. See

In re C.M., 8th Dist. Cuyahoga No. 99599, 2013-Ohio-5426, ¶ 68-71 (affirming the trial

court’s disposition, which included separate and consecutive commitments pursuant to a

firearms specifications under R.C. 2152.17(A)(3) based on the statutes’ plain language).

 Because the language of R.C. 2152.17(A) is clear and remains good law, the General

Assembly’s actions concerning the former version of the adult statute have no bearing on

J.T.’s case and do not implicate his double jeopardy rights.
        {¶19} While we believe the foregoing discussion is dispositive of J.T.’s double
jeopardy claim, we also believe it is necessary to address J.T.’s argument analogizing
this issue to that raised in In re A.G. In that case, A.G. argued that, because R.C.
2941.25 allowed the merger of allied offenses for adults, he was also entitled to merger
based on his right to equal double jeopardy protections. In re A.G. at ¶ 7. The Ohio
Supreme Court agreed, finding that subjecting juveniles to multiple commitments for
allied offenses of similar import violated their double jeopardy protections under the
Ohio Constitution. Id. at ¶ 12. The Court concluded:

      By applying double-jeopardy protections to juveniles in a manner that
      ensures that they will receive only one term of commitment, rather than
      multiple terms of commitment, for conduct constituting allied offenses of
      similar import, juveniles who are fully rehabilitated and treated can be
      released at the conclusion of their minimum term, rather than be forced to
      serve a second, duplicative term for the same conduct for which they have
      been rehabilitated and treated.

(Emphasis added.)   Id. at ¶ 14.

      {¶20} In re A.G. is not applicable, however, because J.T.’s weapon while under

disability adjudication and his firearm specification are not the same offense and do not

punish the same conduct. A firearm specification is not an offense.     State v. Phillips,

8th Dist. Cuyahoga No. 90124, 2008-Ohio-4367, ¶ 117; State v. Ollison, 10th Dist.

Franklin No. 16AP-95, 2016-Ohio-8269, ¶ 33 (“[I]n Ohio, the General Assembly

codified double jeopardy protections in the context of multiple punishments for the same

offense in R.C. 2941.25.”).    (Emphasis added.)     Instead, firearm specifications are

“penalty enhancements.”     State v. Ford, 128 Ohio St. 3d 398, 2011-Ohio-765, 945
N.E.2d 498, paragraph one of the syllabus. “Ohio courts have continuously held that a

trial court does not violate the Double Jeopardy Clauses of the United States and Ohio

Constitutions by sentencing a defendant to firearm specifications that are consecutive to

the sentence imposed for the underlying offense.” Phillips at ¶ 116. Like other
enhancement statutes, firearm specifications do not implicate the Double Jeopardy

Clause because they enhance the punishment for the underlying offense and do not place

the juvenile in jeopardy twice. Witte v. United States, 515 U.S. 389, 400, 115 S. Ct.
2199, 132 L. Ed. 2d 351 (1995), citing Gryger v. Burke, 334 U.S. 728, 68 S. Ct. 1256, 92
L. Ed. 1683 (1948); see also State v. Russell, 4th Dist. Athens No. 97 CA 37, 1998 Ohio

App. LEXIS 3176, *84 (June 30, 1998) (“[A]lthough proof of a prior offense of violence

is inherent in establishing that appellant committed the offense of having a weapon under

disability and in establishing the specification, appellant does not receive a punishment

for the specification. Rather, the specification enhances the sentence he would have

otherwise received.”).

      {¶21} The juvenile court committed A.G. for aggravated robbery and kidnapping,

two separate offenses. In re A.G., 148 Ohio St. 3d 118, 2016-Ohio-3306, 69 N.E.3d
646, at ¶ 3.   In this case, however, J.T. challenges not two separate offenses, but an

offense and a sentence enhancement.       J.T. was not subject to commitment for the

firearm specification without the underlying offense and, therefore, his double jeopardy

protections were not implicated. In other words, it was not possible for the juvenile

court to commit J.T. for his firearm specification alone; his charge for having weapons

while under disability was necessary for the enhancement to apply and, therefore, did not

subject him to jeopardy twice and did not implicate his double jeopardy rights.

      {¶22} Second, unlike In re A.G., R.C. 2923.13 and 2152.17(A) do not proscribe

the same conduct.   R.C. 2923.13(A)(3), the statute under which J.T. was sentenced for
having weapons while under disability, prohibits a juvenile previously convicted of a

felony from the acquiring, using, or carrying of a firearm. More specifically, the statute

punishes J.T. for failing to abide by his terms of disability, one of which prohibited him

from acquiring a firearm. Separately, R.C. 2152.17(A), the statute giving rise to J.T.’s

firearm specification, enhances a juvenile’s punishment for committing a crime with a

firearm, regardless of the juvenile’s felon status. While J.T. violated both statutes by

possessing a firearm, the statutes punish separate types of conduct — violating terms of

disability and committing a separate crime with a firearm — and aim to prevent separate

types of harm.   See In re R.A.H., 8th Dist. Cuyahoga No. 101936, 2016-Ohio-8301, ¶ 2,

6 (following In re A.G. and finding merger appropriate because there was “no separate

harm”).

      {¶23} Further, even if the statutes applicable to J.T.’s commitment are construed

to punish the same conduct, that does not require the statutes to fail under the Double

Jeopardy Clause.

      [S]imply because two criminal statutes may be construed to proscribe the
      same conduct under the Blockburger test does not mean that the Double
      Jeopardy Clause precludes the imposition, in a single trial, of cumulative
      punishments pursuant to those statutes. Where, as here, a legislature
      specifically authorizes cumulative punishment under two statutes,
      regardless of whether those two statutes proscribe the “same” conduct * * *,
      a court’s task of statutory construction is at an end and the prosecutor may
      seek and the trial court may impose cumulative punishment under such
      statutes in a single trial.

Hunter, 459 U.S. at 368-369, 103 S. Ct. 673, 74 L. Ed. 2d 535.      R.C. 2152.17(A) clearly

evidences the General Assembly’s intent to impose an additional term of commitment for
felonies committed with a firearm, and we will not strike the statute in light of that

intent. The General Assembly repealed R.C. 2929.71 but not 2152.17(A). Contrary to

J.T.’s assertions, that omission was not unintentional and will produce not absurd results,

but instead the results that the General Assembly intended.

       {¶24} Finally, unlike the offenses at issue in In re A.G., the specification does not

merge with a weapon while under disability count. State v. Dean, 146 Ohio St. 3d 106,

2015-Ohio-4347, 54 N.E.3d 80, ¶ 219. We recognized that principle in In re L.W., 8th

Dist. Cuyahoga No. 99527, 2013-Ohio-5735, stating that “a firearm specification and

its predicate offense are not allied offenses of similar import ‘because a firearm

specification is a penalty enhancement, not a criminal offense.’” Id. at ¶ 61, quoting State

v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525. As a result, In re A.G. is

neither dispositive nor instructive for the matter before us.

       {¶25} Because we find that R.C. 2152.17(A) is constitutional, we find it

unnecessary     to    address    the    state’s   additional    argument   concerning   R.C.

2929.14(B)(1)(e)’s applicability to the instant matter.

       {¶26} We believe that our holdings here uphold the General Assembly’s intent in

enacting R.C. 2152.17(A), while remaining mindful of J.T.’s constitutional rights. If

the General Assembly’s omission in repealing R.C. 2152.17(A) was, indeed,

unintentional, it is for that legislative body, not this court, to fix.

       C.      Equal Protection

       {¶27} J.T. also argues that the absence of a weapons while under disability
exception in R.C. 2152.17(A) violates his right to equal protection under the law. In

support of his argument, J.T. asserts that R.C. 2152.17(F) draws an age-based

classification that is not rationally related to any state interests, specifically because it

results in harsher, not more lenient, sentences in a system that is supposed to treat

juveniles in a more tolerant manner.    We disagree.

       {¶28} The Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution states, “No State shall * * * deny to any person within its jurisdiction

the equal protection of the laws.”         The Ohio Constitution provides “essentially

identical” equal protection rights in Article I, Section 2 and requires the same analysis of

state legislation.   In re R.L., 8th Dist. Cuyahoga Nos. 84543, 84545, and 84546,

2005-Ohio-26, ¶ 8, quoting Park Corp. v. Brook Park, 102 Ohio St. 3d 166,

2004-Ohio-2237, 807 N.E.2d 913; Eppley v. Tri-Valley Local School Dist. Bd. of Edn.,

122 Ohio St. 3d 56, 2009-Ohio-1970, 908 N.E.2d 401, ¶ 11.               At the outset, it is

important to note that “a statute is presumed constitutional unless shown beyond a

reasonable doubt that it violates a constitutional provision,” and we must apply all of the

tools of statutory interpretation to uphold the challenged legislation if possible. In re

R.L. at ¶ 8; Conley v. Shearer, 64 Ohio St. 3d 284, 289, 1992-Ohio-133, 595 N.E.2d 862.

       {¶29} “In considering whether state legislation violates the Equal Protection

Clause of the Fourteenth Amendment * * *, courts apply different levels of scrutiny to

different types of classifications.”   State v. Aalim, Slip Opinion No. 2017-Ohio-2956, ¶

30, quoting Clark v. Jeter, 486 U.S. 456, 108 S. Ct. 1910, 100 L. Ed. 2d 465 (1988). If
the legislation at issue violates a fundamental right or the rights of a suspect class, then it

is subject to strict scrutiny. Aalim at ¶ 31, citing State v. Williams, 88 Ohio St. 3d 513,

2000-Ohio-428, 728 N.E.2d 342.           When the legislation does not infringe on a

fundamental right or concern a suspect class, it is only subject to the rational-basis test.

Id. Legislation that distinguishes groups of people based on age is only subject to the

rational-basis test.   Gregory v. Ashcroft, 501 U.S. 452, 470, 111 S. Ct. 2395, 115
L. Ed. 2d 410 (1991). The rational-basis test “requires us to uphold the statutes if they

are rationally related to a legitimate governmental purpose”         and “grant ‘substantial

deference’ to the General Assembly’s predictive judgment.”            Aalim at ¶ 34, citing

Williams.   “Under rational-basis review, a decision by the state to treat individuals

differently is invalidated only when it is ‘based solely on reasons totally unrelated to the

pursuit of the State’s goals and only if no grounds can be conceived to justify’ it.”

Aalim at ¶ 35, quoting Williams.

       {¶30} Juvenile courts “occupy a unique place in our legal system,” and the state

has different interests than it does in the adult criminal justice system. In re C.S., 115
Ohio St. 3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 65. Juvenile courts “focus on the

state’s role as parens patriae and the vision that the courts would protect the wayward

child from evil influences, save him from criminal prosecution, and provide him social

and rehabilitative services.”      Id. at ¶ 66 (internal quotations omitted).         Further,

dispositions under juvenile law aim to “provide for the care, protection, and mental and

physical development of children * * *, protect the public interest and safety, hold the
offender accountable for the offender’s actions, restore the victim, and rehabilitate the

offender.” R.C. 2152.01(A).

      {¶31} In light of the unique characteristics of the juvenile justice system, Ohio

courts have found a number of rational bases in sentencing juveniles differently than

adults. In Aalim, the juvenile argued that the age-based distinctions of the mandatory

bindover procedures were not rationally related to the purposes of juvenile proceedings.

Aalim, Slip    Opinion No. 2017-Ohio-2956 at ¶ 28.             The Ohio Supreme Court

disagreed, finding that the “General Assembly enacted the mandatory-bindover

procedure to provide special measures for extraordinary cases, involving older or violent

offenders.”   Id. at ¶ 36.   The court found that the procedures were rationally related “to

the legitimate state interest of fighting rising juvenile crime because it allows the most

serious juvenile offenders to be prosecuted in the general division, where harsher

punishments are available.” Id.

      {¶32} A number of Ohio appellate courts, including this court, analyzed a similar

equal-protection issue concerning R.C. 2152.17(F).        In re Z.S., 12th Dist. Clermont

Nos. CA2005-02-010 and CA2005-02-011, 2005-Ohio-7033, ¶ 5; In re Chappell, 164
Ohio App. 3d 628, 2005-Ohio-6451, 843 N.E.2d 823, ¶ 6 (7th Dist.); In re Joshua R.C.,

6th Dist. Erie Nos. E-05-016, E-05-017, and E-05-018, 2005-Ohio-6248, ¶ 5;            In re

R.L., 8th Dist. Cuyahoga Nos. 84543, 84545, and 84546, 2005-Ohio-26, ¶ 7; In re Slater,

9th Dist. Wayne Nos. 04CA0004 and 04CA0005, 2004-Ohio-4961, ¶ 4. In those cases,

the appellants argued that the statute violated their equal protection rights by not
requiring the juvenile courts to make the same required findings that adult courts are

required to make when imposing consecutive terms of commitment.                  The courts

rejected the appellants’ arguments and held that Section (F) of the statute was rationally

related to a legitimate state interest.   Specifically, the Twelfth District Court of Appeals

stated, “A rational basis exists for sentencing juveniles in a ‘different fashion’ than

adults because the purposes of felony sentencing and juvenile sentencing are different,

and juvenile courts are given wider discretion in the early release of offenders.” In re

Z.S. at ¶ 27, quoting In re Slater at ¶ 10. The Seventh District Court of Appeals found

it “difficult, if not impossible” to compare the adult and juvenile systems, especially

considering the fact that the statute aims to “provide for the care, protection, and mental

and physical development of children.” In re Chappell at ¶ 49.          Similarly, we found

that the differences in sentencing “juvenile and adult offenders * * * is a hard-fought and

well-deserved distinction[.]” In re R.L. at ¶ 25.        As a result, we saw “no reason to

supplant that distinction * * * with one that would diminish the value society places on

the development of youth.” Id.

       {¶33} Consistent with the reasoning and findings in those cases, R.C. 2152.17(A)

is rationally related to the purposes of the juvenile justice system. It allows the state to

operate as parens patriae for a longer period of time, during which it can protect the child

from negative, outside influences as well as offer the juvenile both social and

rehabilitative services.   The juvenile court did not sentence J.T. to prison; it committed

him to ODYS, where he can obtain treatment, support, and education, directly advancing
the state’s interests as parens patriae. See In re Chappell at ¶ 49 (“[T]he consecutive

punishments being imposed on adults and juveniles cannot easily be compared. Adults

are sent to prison, possibly for their entire lives, while juveniles are detained by the Ohio

Department of Youth Services until, at most, age 21.”). Permitting a juvenile court to

impose a firearm specification in addition to the underlying sentence for having weapons

while under disability also serves the state’s interest in protecting the public. See In re

C.S. at ¶ 74 (“[H]arms suffered by victims are not dependent upon the age of the

perpetrator.”).   Further, while the statute does impose a firearm specification in

instances where the adult counterpart does not, it can, and does, result in more lenient

treatment on juveniles by permitting juvenile court judges to use their discretion to

impose a commitment between one and three years.               The sentences for firearm

specifications for adults, however, are mandatory and not subject to a judge’s discretion.

 See R.C. 2941.145, and 2941.146.

       {¶34} In conclusion, R.C. 2152.17(A) is rationally related to the legitimate

governmental purpose of rehabilitating the juvenile as well as protecting the public.

Therefore, it does not violate J.T.’s equal protection rights under the United States and

Ohio Constitutions.

       {¶35} J.T.’s second assignment of error is overruled.

IV.    The Effectiveness of J.T.’s Trial Counsel

       {¶36} In his third assignment of error, J.T. contends that his trial counsel rendered

ineffective assistance by failing to object to the juvenile court’s imposition of the firearm
specification.   “The benchmark for judging any claim of ineffective assistance must be

whether counsel’s conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied on as having produced a just result.” Strickland v.

Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). “To succeed

on a claim of ineffective assistance, a defendant must establish that counsel’s

performance was deficient and that the defendant was prejudiced by the deficient

performance.” In re L.W., 8th Dist. Cuyahoga No. 99527, 2013-Ohio-5735, ¶ 31, citing

Strickland at 687. Assistance by counsel is only considered constitutionally deficient

when it falls below an objective standard of reasonableness, and reviewing courts “must

indulge a strong presumption that counsel’s conduct was within the wide range of

reasonable professional assistance.” Strickland at 688.

       {¶37} Because we found that imposing the firearm specification under R.C.

2152.17(A) was proper under J.T.’s second assignment of error, the failure to object to

that issue by J.T.’s trial counsel does not constitute ineffective assistance of counsel for

purposes of the Sixth and Fourteenth Amendments to the United States Constitution or

Article I, Sections 10 and 16 of the Ohio Constitution.

       {¶38} J.T.’s third assignment of error is overruled.

       {¶39} Judgment affirmed.      Case is remanded for the juvenile court to issue a

nunc pro tunc entry to correct the clerical errors in the sentencing entry. Specifically,

the juvenile court shall issue a nunc pro tunc entry to accurately reflect that it found

J.T.’s counts for receiving stolen property to be merged as allied offenses and that it did
not impose and suspend a term of commitment for J.T.’s carrying a concealed weapon

count.

         It is ordered that appellant and appellee share the costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate be sent to said common pleas court, juvenile

division, to carry this judgment into execution. The finding of delinquency having been

affirmed, any bail or stay of execution pending appeal is terminated.

         The court finds there were reasonable grounds for this appeal.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

SEAN C. GALLAGHER, J., CONCURS;
LARRY A. JONES, SR., J., CONCURS IN JUDGMENT ONLY